Citation Nr: 1313272	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  10-31 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include anxiety and depression.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a bilateral foot disorder, to include corns on both feet.

4.  Entitlement to service connection for chronic sinusitis.

5.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to April 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the current appellate claims.

The RO in Columbia, South Carolina, currently has jurisdiction over the Veteran's VA claims folder.

The Board observes that service connection was established for PTSD by a May 2011 rating decision.  However, the issue of whether service connection is warranted for an acquired psychiatric disorder other than PTSD remains on appeal pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009)

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2012.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required with respect to the Veteran's right knee, bilateral foot, sinusitis, and hypertension claims.  Accordingly, these claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

As an additional matter, the Board notes that at his April 2012 hearing, the Veteran indicated that a rating in excess of 10 percent for his service-connected PTSD was warranted.  However, this issue has not been adjudicated below by the Agency of Original Jurisdiction (AOJ).  Accordingly, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

At his Board hearing of April 26, 2012, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that a withdrawal of his appeal for service connection for an acquired psychiatric disorder other than PTSD is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appellate claim of service connection for an acquired psychiatric disorder other than PTSD, to include anxiety and depression, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran testified at his April 2012 Board hearing that he was satisfied with the grant of service connection for PTSD, and that he wished to withdraw his claim of service connection for an acquired psychiatric disorder other than PTSD.  See Transcript pp. 5-7.  Thus, the Veteran has withdrawn his appeal as to this claim and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appellate claim and it is dismissed.


ORDER

The appeal regarding a claim of service connection for an acquired psychiatric disorder other than PTSD, to include anxiety and depression, is dismissed.


REMAND

The Veteran essentially contends, to include at his April 2012 Board hearing, that he developed problems of his right knee and both feet, as well as sinusitis, while on active duty.  He indicated that his military occupational specialty (MOS) was that of a medic, and that he self-treated these conditions during service.  Consequently, he explains, this accounts for the absence of documented in-service records of these conditions.  He has also indicated that his hypertension is secondary to his service-connected PTSD, and that he received treatment for his hypertension and sinuses within one year of his separation from service in 1979 from a Dr. Myron Fink.  Thereafter, he received treatment from a Dr. Spaedy.  See Transcript pp. 9-12, 17, 23-24.

As an initial matter, the Board notes that the Veteran submitted multiples releases for medical records in conjunction with this case, to include for Dr. Spaedy.  Moreover, records were obtained and are on file from Dr. Spaedy.  However, no such release appears to have been completed for Dr. Fink, nor does there appear to be any records on file from this clinician.  See VA Forms 21-4142 dated in February 2009; VA development letters dated in March and May 2009.  Therefore, a remand is required to obtain any such records.  Inasmuch as the Veteran indicated he received treatment from Dr. Fink beginning in his first post-service year, it appears that any such records may contain relevant findings on his right knee and feet claims as well.

The Board also acknowledges that the Veteran's service records, to include his DD Form 214, reflect that his MOS was that of a medical specialist, and that his related civilian occupation was that of a medical assistant.  As such, his contentions would appear to constitute competent medical evidence.  However, competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  For example, the Board may take the Veteran's self-interest into account is assessing the weight to be accorded to his self-assessment.  See Pond v. West, 12 Vet, App. 341, 345 (1999) (Although the Board must take a physician-veteran's opinions into consideration, it may consider whether self-interest may be a factor in making such statements, even if the veteran himself is a health care professional); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (The Board may consider self interest in evaluating the testimony of claimants).  The Board also notes that the Veteran's account appears inconsistent with the fact that his lower extremities, feet, and sinuses were all clinically evaluated as normal on his March 1979 expiration of term of service examination.  His blood pressure was noted as being 112/80 (systolic/diastolic) on this examination.

In view of the foregoing, the Board finds that a competent medical examination and opinions are necessary in order to address whether the Veteran's claimed disabilities are due to his active service.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

The Board further finds that any such examination of the Veteran's hypertension should also address his claim that it is secondary to his service-connected PTSD.  Granted, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) held in Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) that a claimant's own conclusory generalized statement that his service illness caused his present medical problems was not enough to entitle him to a medical examination.  However, in this case, the Board has observed that the Veteran's background is such that his contentions may constitute competent medical evidence.  Moreover, the Board has already determined that an examination is warranted for this claim.  Thus, the examination would not be adequate unless it also addressed this claim of secondary service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board also observes that the March 2009 notification letter to the Veteran summarized the criteria for establishing service connection for a disability as directly related to service.  However, it does not appear that this letter informed him of the criteria for establishing service connection as secondary to a service-connected disability pursuant to 38 C.F.R. § 3.310.  Although the Veteran's testimony at the April 2012 hearing indicated he was familiar with this matter, as a remand is already required in this case the Board finds he should be provided with such notification.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation as to the information or evidence needed to establish secondary service connection pursuant to 38 C.F.R. § 3.310.

2.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his right knee, feet, sinusitis, and hypertension.  In particular, the AMC/RO should follow-up on the Veteran's account of treatment beginning in his first post-service year from a Dr. Myron Fink.  After securing any necessary release, the AMC/RO should obtain those records not on file.

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination(s) to evaluate the current nature and etiology of his claimed right knee disorder, bilateral foot disorder, sinusitis, and hypertension.  The claims folder should be made available to the examiner(s) for review before the examination(s).

For each of the respective disabilities, the respective examiner(s) should express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability was incurred in, or otherwise the result of the Veteran's active service.  Moreover, in regard to the hypertension, if the examiner determines that it is not directly related to service then the examiner should express an opinion as to whether it is at least as likely as not caused or aggravated by his service-connected PTSD.  By aggravation, the Board means a permanent increase in severity that is beyond its natural progression.

A complete rationale for any opinion expressed should be provided.

4.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in May 2011, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


